ORDER
PER CURIAM
James Marks (Movant) appeals the judgment of the circuit court of the city of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. On appeal, Movant argues that he was denied effective assistance of counsel when his trial counsel failed to properly argue that Movant was entitled to a jury instruction of third-degree assault. Movant also asserts that trial counsel and appellate counsel were ineffective because they failed to argue that Mov-ant’s armed criminal action charge could not be submitted with the underlying felony of second-degree assault. Finding no error, we affirm.
We have reviewed the briefs of the parties and .the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).